Citation Nr: 1112252	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  07-01 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an evaluation an excess of 10 percent for residuals of fracture of the thoracic spine.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and J. C., Veteran's representative


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Honolulu, Hawaii, which increased the disability evaluation for the Veteran's service-connected residuals of fracture of the thoracic spine from zero to 10 percent, effective June 20, 2005.  In April 2006, the Veteran submitted a timely Notice of Disagreement with the disability evaluation, and subsequently perfected a substantive appeal.  See 38 U.S.C.A. § 7105(a) (2010).

In April 2007, the Veteran testified before a Decision Review Officer at the Honolulu RO.  A transcript of the hearing has been associated with the Veteran's claims folder.

In January 2010, the Board remanded the Veteran's claim for further development, specifically to allow him to be scheduled for a Board video conference hearing.  This was accomplished, and the claims folder has been returned to the Board for further appellate proceedings.  

In July 2010, the Veteran's representative appeared before the undersigned Acting Veterans Law Judge and presented testimony on the Veteran's behalf; he indicated that the Veteran did not have the financial resources to travel from his home in Pahoa, Hawaii, to Honolulu.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The record reflects that, subsequent to the August 2007 Supplemental Statement of the Case ("SSOC"), the Veteran submitted additional evidence to the Board, accompanied by a waiver of initial review by the agency of original jurisdiction ("AOJ") in accordance with 38 C.F.R. § 20.1304(c) (2010).


During the Board video conference hearing, the Veteran's representative raised the issue of entitlement to service connection for a cervical spine disorder and a lumbar spine disorder, both claimed as secondary to the Veteran's service-connected residuals of fracture of the thoracic spine.  As the Board does not currently have jurisdiction over these issues, they are referred to the AOJ for appropriate action.  See Hearing Transcript at 3, 4  

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his service-connected thoracic spine disability is of greater severity than the current 10 percent disability evaluation contemplates.  He has also claimed a worsening of the condition since the last VA examination in July 2007.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of the claim.  

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  This includes the duty to provide an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  
In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010); 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2010) (VA has an affirmative duty to obtain an examination of the claimant if the evidence of record does not contain adequate evidence to decide a claim).

Review of the recent treatment records reveals that the Veteran has been diagnosed with dextroscoliosis of the thoracic spine.  The VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, the Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, and for the aforementioned reasons, the Board finds that a remand is necessary in order to afford the Veteran another examination to determine the current severity of  his service-connected thoracic spine disability.  

Furthermore, the Board observes that the most recent treatment reports of record are dated September 2009.  Where VA has constructive and actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Thus, while the case is in remand status, the RO/AMC should ensure that any additional VA treatment records, specifically pertaining to treatment of the Veteran's thoracic spine disorder, are obtained and associated with the claims folder.  

Finally, the Board notes that, in an April 2006 statement, the Veteran reported that he had been granted a 100 percent total disability award of Social Security Disability Insurance ("SSDI") benefits from the Social Security Administration ("SSA") for his disabling spinal condition.  Although the claims folder contains SSA records showing that he was adjudged disabled due to a primary diagnosis of a seizure disorder and a secondary diagnosis of a mild hand tremor, there is no evidence showing that he has been awarded SSDI benefits for his thoracic spine disability.  In this regard, the Board has considered the holding of Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in which the Court has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  As such, the Board finds that an attempt to obtain these records must be made.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all available VA treatment records pertaining to the Veteran's thoracic spine disability since September 2009 and associated with the claims folder.  Any negative reply should be included in the claims folder.

2.  Contact SSA and request all records related to an award of disability benefits for the Veteran's back or spinal disorder, to include any decision made by an Administrative Law Judge.  Any records obtained should be associated with the claims folder.  Any negative reply must be included in the claims folder.  Only if the RO/AMC determines that all of the Veteran's SSA records have been requested and obtained should such request not be made.

3.  After the aforementioned development, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected thoracic spine disorder.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination, and the examiner must specifically note that the claims folder has been reviewed.  The examiner should also elicit from the Veteran a personal history concerning all back injuries and treatment and note that, in addition to the evidence of record, the Veteran's statements have been considered.  

The examiner should specifically discuss whether and to what extent the Veteran's residuals of a thoracic spine fracture restricts his occupational and routine daily activities, and/or whether his disability has resulted in periods of incapacitation of at least two weeks, or more, total duration during the past 12 months.  The examiner should also conduct range of motion studies for the Veteran's thoracic spine and identify any objective evidence of pain.  The examination report should specifically state the degree of disability present, to include whether there is favorable or unfavorable ankylosis in any degree of flexion or extension.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  Any and all opinions must be accompanied by a complete rationale.

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



